Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments has overcome the previously raised claim objection and 112b rejection; additionally, the Terminal Disclaimer filed on 06/04/2021 overcomes the previously raised Double Patenting rejection, thus placing the application in condition for allowance. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art are Combes (US 4,192,483), Parks (US 5,090,661), Jackson (US 3,095,004), Sundararajan (US 6,966,537), Hopkins (US 4,592,558), Castleman (US 2010/0052267) and Groove (US 4,062,516). Combes, Parks and Jackson teaches of a spring-biased fluid actuated seat for a gate valve similar to applicant’s general invention. Sundararajan teaches of a fluid actuated gate valve assembly comprising unidirectional seals and a split ring provided in between the seals similar to a key feature of the claimed invention. Hopkins teaches of unidirectional seals with springs and spacers similar to a key feature of the claimed invention. Castleman teaches of unidirectional seals with springs similar to a key feature of the claimed Groove teaches of a spring-biased fluid actuated seat for a gate valve wherein the gate comprises a filter/trash ring similar to a feature of the claimed invention. The closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure, arrangement and function of the gate valve 602 having the valve body 635, the gate 602, the proximal and distal valve seats 604, 606, the annular groove 698, the first ring 668, the first spring 667, the second ring, the second spring and the annular ring 699 in combination with all the limitations as claimed in claims 2-21 and as shown in at least Figs. 7-12 and 14 of the application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753